Citation Nr: 1713637	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  16-54 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for bilateral hearing loss disability.


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran had active service from August 1954 to August 1956.  

This matter comes to the Board of Veterans' Appeals (Board) from a September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii that granted service connection for bilateral hearing loss and awarded a 30 percent rating for that disability.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based on advanced age.  38 C.F.R. § 20.900(c) (2016).  ("advanced age is defined as 75 or more years of age"). 


FINDING OF FACT

The Veteran's hearing loss disability is manifested by no greater than level VI hearing loss bilaterally.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

      I.  Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. 

VA has a duty to notify and to assist the Veteran in the development of his claim.  The AOJ satisfied its duty to notify by way of letters dated in December 2014 and March 2015.  The AOJ notified the Veteran prior to the rating decision on appeal of the information and evidence needed to substantiate and complete the claim decided here, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, how to substantiate a claim for service connection, and how disability ratings and effective dates are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to the duty to assist, the Veteran's medical records, to include VA and private treatment records, have been obtained as have service personnel records.  The Veteran's service treatment records (STRs) are not of record and were likely destroyed in the 1973 National Personnel Records Center fire.  Where STRs have been destroyed or are unavailable, VA has a heightened duty to assist the Veteran and the Board has a heightened duty to provide and explanation of reasons or bases for its findings.  See O'Hare vs. Derwinski, 1 Vet. App. 365 (1991).  Here, service connection has been established, and STRs are not critical in evaluating the current degree of hearing loss.  Moreover, the Veteran underwent VA examinations during the appeal period, reports and opinions of which adequately address the issue decided here.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Board thus finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issue below.

      
      II.   Increased Schedular Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. § Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1 (2016).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected bilateral hearing loss disability has not materially changed and a uniform evaluation is warranted.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's service-connected bilateral hearing loss is rated as 30 percent disabling pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  Under the rating criteria, the method for rating bilateral hearing loss disability is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86.

The Board further notes the United States Court of Appeals for Veterans Claims has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  However, the Federal Circuit has noted that such is not part of the rating criteria.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

      III.  Increased Rating for Bilateral Hearing Loss

The Veteran asserts he is entitled to a rating in excess of 30 percent for his service-connected hearing loss disability.  As addressed below, the Board finds that the preponderance of the evidence is against finding that the Veteran's bilateral hearing loss disability more nearly approximates the level of severity contemplated by a higher rating at any point during the appeal. 

The Veteran asserts that his hearing is more than 30 percent disabling since he is unable to hear without a hearing aid.  In his September 2015 notice of disagreement that he requested a 65% rating.  He reported in his October 2016 substantive appeal that his hearing has worsened and again noted he cannot hear without a hearing aid.  He reported in his July 2015 VA examination that hearing loss causes him to ask for frequent repetitions which is embarrassing, he is unable to communicate using the telephone, and he relies on his wife to assist with communication.  He reported in his November 2016 VA examination that he has to ask people to repeat often which is embarrassing.  The Veteran is competent to report his current symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Private audiology examination and hearing evaluation reports, one with an indecipherable date received in March 2014, and one dated in March 2016, have been made part of the claims file.  While the results appear consistent with the findings of the VA examinations of record, it could not be determined if the audiograms and hearing evaluation reports tested speech discrimination using the Maryland CNC, so the results may not be used in evaluating the current degree of hearing loss.  

At the Veteran's July 2015 VA examination, pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
60
70
75
90
73.75
82%
 
LEFT
50
55
70
75
62.5
64%
 

Here, the right ear demonstrates an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 (a).  Applying 38 C.F.R. § 4.85, Table VIA (most favorable table), for the right ear and Table VI for the left ear, to the above audiological findings, the Veteran has a numeric designation of VI for both his right and left ear.  Application of 38 C.F.R. § 4.85, Table VII, results in a 30 percent disability evaluation.

At the Veteran's November 2016 VA examination, pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
55
65
75
85
70
84%
 
LEFT
40
55
70
75
60
74%
 

Again, the right ear demonstrates an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.  Applying 38 C.F.R. § 4.85, Table VIA (most favorable table), for the right ear and Table VI for the left ear, to the above audiological findings, the Veteran has a numeric designation of VI for his right ear and V for the left ear.  Application of 38 C.F.R. § 4.85, Table VII, results in a 20 percent disability evaluation.

Based on a careful review of all the evidence, the Board finds that during the entirety of the pendency of the claim, a rating in excess of 30 percent for the Veteran's service-connected bilateral hearing loss disability is not warranted.  

The Board has carefully considered the Veteran's contentions.  However, it must be emphasized that the assignment of a schedular disability rating for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after valid audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Additionally, staged ratings are not warranted, as the Board finds that the Veteran has had a stable level of symptomatology throughout the period on appeal, despite the fact that the later audiogram shows a somewhat lesser degree of objective impairment.  Here, the Board finds that the overall record, consisting not only of examination reports but also treatment records and written statements, persuasively suggests that the level of disability has remained uniform.  As the preponderance of the evidence is against the claim for increase, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3.  For these reasons, the claim is denied, and an increased initial rating for the Veteran's service-connected bilateral hearing loss disability is not warranted.

      IV.  Additional Consideration-Extraschedular Ratings, TDIU

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Id. at 115.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.  

As previously noted, in Martinak, the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455.  Here, this was done, as the Veteran's contentions as to functional impact were noted to have been recorded in his own words in both VA examinations.  These were reported above.

The first Thun element is not satisfied here.  As the discussion above reflects, the symptomatology associated with the Veteran's disability is fully contemplated by the applicable rating criteria.  The symptomatology and functional impact reported by the Veteran and shown on examination, that he has trouble hearing as described above, is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestation shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  His symptoms and all potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  There is nothing exceptional or unusual about the Veteran's bilateral hearing loss because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Therefore, extraschedular consideration is not warranted in this case.

The Board also notes a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in exceptional circumstances where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran is also service-connected for tinnitus rated at 10 percent.  The Veteran has not alleged his currently service-connected disability results in additional disabilities or symptomatology not already contemplated by the rating criteria. 

Further, there is no medical evidence indicating that the Veteran's bilateral hearing loss interacts in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board notes that if the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  In this case, however, the record does not include any such evidence or assertion.  The record reflects that the Veteran is retired after having worked in trucking equipment.  See December 2015 VA treatment records.  While the Veteran's hearing loss has been noted by VA examiners to have a functional impact inasmuch as it causes hearing difficulty, it has not been alleged or noted to preclude the ability to work.  Given the foregoing, the Board concludes that a claim for TDIU is not raised by the record.


ORDER

An initial rating in excess of 30 percent for bilateral hearing loss disability is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


